180 S.E.2d 450 (1971)
11 N.C. App. 133
Jerry S. LAUGHTER
v.
James Leon LAMBERT and Quality Transport Company.
No. 7129DC63.
Court of Appeals of North Carolina.
April 28, 1971.
*451 Boyd B. Massagee, Jr., Hendersonville, for plaintiff appellee.
*452 Clarence N. Gilbert, Asheville, for defendants appellants.
PARKER, Judge.
By appropriate exceptions and assignments of error appellants challenge the sufficiency of the evidence to withstand their motions for dismissal and to support the trial court's findings of fact Nos. 7 and 8 and the conclusions of law and resulting judgment based thereon. When trial by jury is waived and issues of facts are tried by the court, the court is required to "find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment." Rule 52(a) (1) of the Rules of Civil Procedure. In such case the court's findings of fact "have the force and effect of a verdict by a jury and are conclusive on appeal if there is evidence to support them, even though the evidence might sustain a finding to the contrary. * * * The trial judge becomes both judge and juror, and it is his duty to consider and weigh all the competent evidence before him. * * * He passes upon the credibility of the witnesses and the weight to be given their testimony and the reasonable inferences to be drawn therefrom. If different inferences may be drawn from the evidence, he determines which inferences shall be drawn and which shall be rejected." Knutton v. Cofield, 273 N.C. 355, 160 S.E.2d 29.
In our opinion, plaintiff's evidence was sufficient to support the challenged findings of fact; hence, this Court is bound by them. Appellants' counsel strenuously contends that plaintiff's testimony should be discredited because of discrepancies developed on cross-examination and because it was directly contradicted by the testimony of defendants' independent eyewitnesses. However, credibility, contradictions, and discrepancies are all matters to be resolved by the trier of the facts. Since there was competent evidence to support the trial court's findings of fact and these in turn support its conclusions of law and the judgment entered thereon, the judgment appealed from is
Affirmed.
MALLARD, C. J., and VAUGHN, J., concur.